Citation Nr: 1513540	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  13-12 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for tinnitus.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for chloracne.

5.  Entitlement to service connection for erectile dysfunction.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to October 1971, and from February 1973 to January 1976.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  

In an April 2011 rating decision, the RO denied entitlement to a disability rating in excess of 10 percent for PTSD.  This matter was remanded in November 2013.  In a June 2014 rating decision, the RO assigned a 50 percent disability rating to PTSD, effective September 20, 2010.  Although an increased rating has been granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a January 2014 rating decision, the RO granted entitlement to service connection for bilateral hearing loss, assigning a noncompensable rating, effective May 22, 2013; denied entitlement to an increased rating for tinnitus; and, denied entitlement to service connection for chloracne and erectile dysfunction.  A notice of disagreement was reportedly filed in January 2014.  A statement of the case was issued in August 2014 and a substantive appeal was received in September 2014.

The Veteran has raised the issue of unemployability due to his PTSD.  See 01/02/2014 VBMS entry, VA 21-4138 Statement in Support of Claim.  The Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is raised by the record.  Pursuant to Rice, the issue of entitlement to a TDIU is currently before the Board since the issue of unemployability is raised by the record.

The issues of entitlement to an increased rating for bilateral hearing loss, entitlement to a TDIU, and entitlement to service connection for chloracne and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The current single 10 percent evaluation assigned to tinnitus disability is the maximum schedular evaluation permitted under VA rating criteria. 

2.  For the entire appeal period, the Veteran's PTSD has resulted in occupational and social impairment with reduced reliability and productivity, with difficulty in establishing and maintaining effective work and social relationships; the record does not show a disability picture characterized by deficiencies in most areas or by an inability to establish and maintain effective relationships.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of an increased schedular disability rating for the Veteran's tinnitus disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).

2.  The criteria for an evaluation in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Tinnitus

In this case, service connection for tinnitus was initially established in an April 2011 rating decision, wherein a 10 percent disability rating was assigned, effective February 16, 2010.  In May 2013, the Veteran filed an increased rating claim.  

The Veteran has requested an increased rating for his service-connected tinnitus disability.  Under Diagnostic Code (DC) 6260 there is no provision for assignment of an increased schedular rating or a separate 10 percent evaluation for tinnitus of each ear.  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. Court of Appeals for Veterans Claims (CAVC) held that the pre-1999 and pre-June 13, 2003 versions of DC 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit), and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the CAVC erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and DC 6260, which limits a veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted.  

The Veteran's service-connected tinnitus has been assigned a 10 percent rating which is the maximum schedular rating available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  There is no legal basis upon which to award an increased rating nor separate schedular evaluations for tinnitus in each ear, thus the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA) have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).  No useful purpose would be served by scheduling an examination since, regardless of examination findings, there is no basis under law for separate 10 percent ratings or a higher schedular rating for the Veteran's tinnitus disability.  

PTSD

Duties to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

For increased-compensation claims, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

An October 2010 letter, issued prior to the initial adjudication, advised the Veteran of VA's duties to notify and assist in the development of the claim.  Such communication informed him of the evidence necessary to substantiate his claim. the evidence VA was responsible for providing, and the evidence he was responsible for providing.  Thus, the notice requirements under the VCAA have been fully satisfied and no further action is required regarding the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, to include substantial compliance with the September 2013 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Thus, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Virtual folder contains the Veteran's post-service reports of VA treatment and private psychiatric evaluations.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

Additionally, the Veteran was afforded VA examinations in March 2011 and June 2014.  The Board finds that the examinations are adequate because, as shown below, they were based upon consideration of the pertinent medical history, his lay assertions and current complaints, and because they describe the disability in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)). 

Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially increased in severity since the most recent evaluation.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Laws & Regulations

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  As an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10. 

The Board has reviewed all of the evidence in the Virtual claims folder.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit (Court) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

A rating of 50 percent is assignable for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating mental health disorders, the factors listed in the rating criteria are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; analysis should not be limited solely to whether a Veteran exhibited the symptoms listed in the rating scheme.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).

The scores assigned under the Global Assessment of Functioning (GAF) scale are an important consideration.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996).  They reflect the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  GAF scores between 61 and 70 reflect either some mild symptoms (e.g., depressed mood and mild insomnia); or some difficulty in social, occupational or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  By comparison, GAF scores between 51 and 60 reflect either moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks); or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with co-workers), and GAF scores between 41 and 50 reflect either serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting); or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). GAF scores between 31 and 40 reflect either some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  See Quick Reference to the Diagnostic Criteria from DSM-V, Washington, D.C., American Psychiatric Association, 1995. 

Also, the Board notes that the joining of schedular criteria in the rating schedule by the conjunctive "and" in a diagnostic code does not always require all criteria to be met, except in the case of diagnostic codes that use successive rating criteria, where assignment of a higher rating requires that elements from the lower rating are met.  Tatum v. Shinseki, 23 Vet. App. 152 (2009). 

In evaluating the present case, the Board finds that the Veteran's PTSD symptomatology does not meet the criteria for assignment of a 70 percent disability rating.  

Based on the medical evidence, to include the VA outpatient records, private evaluations, and VA examinations discussed below, it is clear that the Veteran experiences PTSD symptomatology, such as anxiety, irritability, nightmares, sleep disturbance, flashbacks, and difficulty in establishing and maintaining effective work and social relationships.  However, there is no evidence of suicidal ideation; obsessional rituals; illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

A September 2009 VA outpatient record reflects reports of nightmares once or twice a month, with very infrequent flashbacks.  See 04/04/2011 VBMS entry, Medical Treatment Record - Government Facility at 14.  Loud noises could trigger flashbacks.  He reported stressors at work and was looking forward to retiring in three years.  He was alert and oriented to three spheres, cooperative and able to maintain adequate eye contact.  His mood was neutral and affect was full.  His thoughts were organized, logical and goal directed.  There were no signs of delusions or hallucinations, and no suicidal or homicidal ideations.  He complained of feeling lonely and being unable to find a companion.  His memory was intact for recent and remote events.  His impulse control, insight, and judgment were adequate.  A GAF score of 65 was assigned.  

An August 2010 VA outpatient evaluation reflects that the Veteran was feeling groggy in the morning but was able to function fully at his job with the post office.  Id. at 6.  He reported occasional nightmares and flashbacks, which he found hard to cope with at times.  He had unwanted recollections of the Vietnam war.  He was alert and oriented to three spheres, cooperative and able to maintain adequate eye contact.  His mood was described as "more jovial and my old self.  I feel better about life."  His affect was full.  His thoughts were organized, logical and goal directed.  There were no signs of delusions or hallucinations, and no suicidal or homicidal ideations.  He complained of feeling lonely and being unable to find a companion.  His memory was intact for recent and remote events.  His impulse control, insight, and judgment were adequate.  A GAF score of 60 was assigned.

A  November 2010 private psychological report noted increasingly disruptive symptoms in daily living.  See 12/10/2010 VBMS entry, Medical Treatment Record - Non-Government Facility.  He reported depressive symptoms but no suicidal ideation.  He reported anhedonia, psychasthenia, dysphoria, and flattened affectivity.  He reported a favorable relationship with his children.  He had difficulty with sleep, including nightmares and night terrors three to four times per week.  Taking psychotropics lessened his night disturbances.  He had symptoms of hypervigilance and hyperarousal.  He also had quick and intense responses to being startled and his aggressive reactions have intimated both his family members and co-workers.  He reported symptoms of social anxiety and claustrophobia in crowds of people, restricted physical environments, and confined traffic situations.  He had a poor ability to focus and concentrate, resulting in fragmented and disorganized vocational functioning.  The Veteran demonstrated appreciable difficulty in the acquisition and maintenance of social and interpersonal relationships.  He had symptoms of clinical depression, which also reduced his desire and motivation for social and recreational development.  Social and recreational pursuits were poorly attended and avoidant behaviors were restrictive of persons places and activities that remind the Veteran of his Vietnam experiences.  

The examiner assigned a GAF score of 50.  The examiner opined that the Veteran exhibits appreciable difficulty in his capacity to establish and maintain effective relationships with people and reports symptoms of depression and anxiety that restrict his participation in social environments because of his lack of consistency and predictability.  He demonstrates difficulty in his overall adaptability to stressful situations within vocational social and interpersonal environments.

In March 2011, the Veteran sought VA outpatient mental health evaluation.  He reported problems maintaining sleep.  See 04/04/2011 VBMS entry, Medical Treatment Record - Government Facility at 8.  He reported nightmares and flashbacks but indicated that he had learned to live with them.  He had depressive episodes.  He reported working full time and was hoping to retire soon.  He was alert and oriented to three spheres, cooperative and able to maintain adequate eye contact.  His mood was neutral with periods of feeling low.  His affect was full.  His thoughts were organized, logical and goal directed.  There were no signs of delusions or hallucinations, and no suicidal or homicidal ideations.  He complained of feeling lonely and being unable to find a companion.  His memory was intact for recent and remote events.  His impulse control, insight, and judgment were adequate.  A GAF score of 60 was assigned.

The March 2011 VA examination report reflects good relations with his children. See 02/27/2013 Virtual VA entry, CAPRI at 46.  He enjoyed social gatherings with his children on special occasions and holidays.  He occasionally dated.  He also enjoyed fishing and going to the beach.  He denied a history of suicide attempts or violence/assaultiveness.  He reported employment for 29 years as a letter carrier and hoped to retire the following year and fish.  

On examination, psychomotor activity was unremarkable; speech was clear; attitude was cooperative and friendly; affect was appropriate; and, mood was good.  The Veteran's attention was intact and he was oriented to person, time, and place.  His thought process and content were unremarkable.  There were no delusions or hallucinations reported.  He understood the outcome of behavior.  He reported sleep impairment due to depression and military memories.  He did not have inappropriate behavior; obsessive/ritualistic behavior; panic attacks; or homicidal/suicidal thoughts.  His impulse control was good and he was able to maintain minimum personal hygiene.  His memory was normal.  The examiner noted that his PTSD symptoms were recurrent distressing dreams of events; efforts to avoid thoughts, feelings, or conversations associated with trauma; efforts to avoid activities, places, or people that arouse recollections of trauma; feeling of detachment or estrangement from others; difficulty falling or staying asleep; and, exaggerated startle response.  He reported having recollections 2 or 3 times per week but he tried not to dwell on dreams.  He reported good work performance and good relations with co-workers.  He reported irritability when stressed.  

The examiner assigned a GAF score of 60.  The examiner opined that there is not total occupational or social impairment due to PTSD signs and symptoms; and, that his PTSD signs and symptoms did not result in deficiencies in the following areas (judgment, thinking, family relations, work, mood or school).  There was no reduced reliability and productivity due to his symptoms.  He did not have occasional decrease in work efficiency or intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms.  The examiner opined that his PTSD symptoms were not severe enough to interference with occupational and social functioning.  

In June 2012, the Veteran underwent another private psychological evaluation with a different psychologist.  See 06/12/2013 VBMS entry, Medical Treatment Record - Non-Government Facility.  It was indicated that he experienced recurrent intrusive thoughts related to in-service incidents.  He described some dissociative symptomatology, characterized by his inability to recall aspects of the trauma to which he was exposed.  A pattern of markedly diminished interest and participation in significant and particularly social activities was described.  He described feelings of detachment or estrangement from others.  He reported difficulties with sleep onset and hypervigilance.  Exaggerated startle responses were also reported.  He experienced a "pretty good" mood most of the day with episodes of emotional numbing.  

On mental status examination, his speech was normal in terms of manner and content.  Form of thought fell within normal limits, as did thought content.  Suicidality, homicidality, and perceptual abnormalities were denied.  Affect was normal and stable during the evaluation.  The examiner found that his impulse controls appeared to fall below normal limits; this was based on a history of substance abuse.  He was oriented to all three spheres.  His attention capacities were normal.  His concentration abilities fell below normal limits.  His memory for recent events was normal.  Judgment and insight appeared to fall below normal limits.  The examiner assigned a GAF score of 50.  The examiner commented that results on the current assessment were consistent with the presence of PTSD and depression.  Specifically, he described reexperiencing, avoidance and hyperarousal symptoms found in individuals suffering from PTSD.  His depressive symptoms included anhedonia.  A history of substance abuse was reported.  Social and a history of work related functional impairments were noted.  Significant cognitive difficulties in the forms of problems with concentration and immediate memory were apparent.   

In June 2014, the Veteran underwent a VA mental health evaluation.  See 06/16/2014 VMBS entry, C&P Exam.  The examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

With regard to employment, Veteran stated that he was employed on a full-time basis at the USPS as a letter carrier for 25 years, when he retired in November 2012.  He reported that he retired because "management...they were idiots and I couldn't deal with them."  He had planned to remain in this position until he was 65 but he "had to get out of there."  

The Veteran was not currently receiving mental health treatment and he discontinued using the Trazadone about one year earlier because he found it to be ineffective.  He experienced symptoms of depression, including lack of motivation, loss of interest, limited social interaction, and sadness.  He stated that those he knew before "are dead and gone and that depresses me."  He experienced sleep issues and slept about 5-6 hours a night.  He experienced issues with both initiating and maintaining sleep.  He started "thinking about things, and reminiscing, and thinking of things that need to be done" and he could not sleep.  He further experienced issues with maintaining sleep due to nightmares and night sweats.  He stated that the content of his nightmares are about Vietnam and combat he experienced.  He experiences the nightmares about 2-3 times a week.  He would wake up from the nightmares and had difficulty returning to sleep.  He reported that he would speak with "someone once in a while" about his military experiences when he had been drinking alcohol.  He avoided movies that are military-related and/or about war. Veteran was hypervigilant and stated that he used to double check doors and locks.  He reported that he installed an alarm system in his home about 2 months prior, and stated "it makes me rest a little easier."  He "tries" not to think about Vietnam, but he will recall memories about his service time "at least twice a day."  He startled easily and became irritated quickly.  He had been consuming alcohol throughout his life but stated that he increased to drinking liquor with beer after his retirement in November 2012.  About 3 weeks earlier he decreased his alcohol consumption to only beer.

During the examination, the Veteran demonstrated relaxed motor activity and was cooperative.  Rapport was easily established.  His speech and volume were at a normal rate and his attention/concentration were intact.  He maintained appropriate eye contact during the exam.  Affect was broad and mood was depressed.  He demonstrated average to above average intellectual functioning.  His thought processes were linear and he did not display any perceptional issues/psychotic features.  He did not report any current thoughts of suicide or homicide.  The examiner commented that with regard to employability, his ability to understand and follow instructions was not impaired; his ability to retain instructions as well as sustain concentration to perform simple tasks was also considered not impaired; his ability to sustain concentration to task persistence and pace was likewise considered not impaired; his ability to respond appropriately to coworkers, supervisors, or the general public was mild to moderately impaired; his ability to respond appropriately to changes in work setting is considered not impaired; and, his ability to engage in sedentary employment is considered not impaired.  The examiner noted that he had retired from his position at the USPS as a letter carrier in November 2012, and was not seeking further employment.  He maintained employment at the USPS for 25 years.

For the period contemplated by this appeal, the criteria for a 70 percent disability rating have not been met.  The pertinent evidence overall shows that the Veteran's psychiatric symptoms are not productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, the Veteran has a good relationship with his children, has dated women, and worked in a full-time capacity for 25 years until retirement in November 2012.  He also reported fishing and going to the beach.  

His symptoms are not shown to more nearly approximate occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The examination reports all reflect that his speech and thought processes were normal, he was fully oriented, and he was consistently shown to have good hygiene and personal appearance.  Moreover, the examination reports show no indication of suicidal ideation or obsessional rituals that interfere with routine activities. 

The evidence also fails to consistently show a disability picture involving flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (retention of only highly-learned material, forgetting to complete tasks); impaired judgment; and impaired abstract thinking.  While there is some indication of difficulty in establishing and maintaining effective work and social relationships, there is no showing of an inability to have effective relationships.  For example, despite his irritability, he has maintained relationships with his children.   

Most importantly, the pertinent evidence overall shows that the Veteran's psychiatric symptoms have not been productive of occupational and social impairment with deficiencies in most areas, or an inability to establish and maintain effective relationships.  To the contrary, while the Veteran is now retired, the VA examiner opined that his PTSD does not inhibit employment.  While acknowledging that he did experience some problems at work, he was still able to maintain employment for 25 years.  Overall, the evidence shows a psychiatric disability picture more consistent with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally performing satisfactorily, with routine behavior, self-care, and conversation normal).

While acknowledging that the private examiners have assigned a GAF score of 50 denoting serious symptoms, the examination reports do not reflect the symptoms associated with this score, including suicidal ideation, severe obsessional rituals, frequent shoplifting; or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  He has denied suicidal ideation and no obsessional rituals have been shown other than hypervigilance.  He was employed in a full-time capacity until his retirement in November 2012, and is able to maintain, albeit few, personal relationships.  Moreover, the VA examiners have assigned GAF scores denoting either mild to moderate symptoms, indicative of some difficulty to moderate difficulty in social and occupational functioning.  Such findings are more consistent with what is reflected in the medical records, based on the reports of the Veteran and the observations of the examiners.  See Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).

Thus, as detailed above, the Veteran's psychiatric symptomatology is best contemplated by a 50 percent disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The rating criteria for PTSD contemplates the Veteran's disability, to include any interference with employment.  The manifestations associated with the Veteran's PTSD is specifically contemplated in the rating criteria.  The rating criteria is therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is, therefore, not warranted. 

The Veteran's claim for a TDIU is addressed in the Remand below.


ORDER

A disability rating in excess of 10 percent for tinnitus is denied.

Entitlement to a disability rating in excess of 50 percent for PTSD is denied.


REMAND

Initially, the Board notes that in the August 2014 Statement of the Case (SOC), the RO referenced receipt of a Notice of Disagreement (NOD) on January 30, 2014 and the Veteran's election of the traditional appeal process with regard to the findings in the January 2014 rating decision.  Such documents cannot be located in the Virtual folder.  On Remand, such documents should be located, scanned, and appropriately identified in the Virtual folder. 

Bilateral hearing loss

The Veteran asserts that due to his bilateral hearing loss he cannot properly hear and his condition warrants a compensable rating.  See 09/02/2014 VBMS entry, VA 9 Appeal to Board of Appeals.  Afford the Veteran another VA examination to assess the severity of his condition.  Snuffer v. Gober, 10 Vet. App. 400 (1997).

TDIU

The record reflects that the Veteran retired from his employment with the USPS in November 2012.  See 06/16/2014 VMBS entry, C&P Exam.  He has not sought employment since that time.  The Veteran asserts that he is unable to maintain substantially gainful employment due to his PTSD and other service-connected disabilities.  As detailed above, a TDIU is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The Board notes that the TDIU issue is inextricably intertwined with the service connection issues and the issue should be adjudicated so as to determine the effect of his service-connected disabilities on his ability to maintain substantially gainful employment.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).


Chloracne

The Veteran claims entitlement to service connection for chloracne due to service.  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  The evidence of record reflects that the Veteran had active service in the Republic of Vietnam during the applicable period, thus it is presumed that he was exposed to herbicides during active service.

It is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  

In December 2013, the Veteran underwent a VA examination wherein the examiner diagnosed chloracne and indicated a date of diagnosis in 1971.  See 12/30/2013 VBMS entry, C&P Exam.  The Veteran reported that he started having a skin condition after he left Vietnam in 1971.  He reported that he had subcutaneous cysts removed from his upper back and chest and also experienced recurrent skin lesions with comedones, closed comedones, and inflammatory lesions (cysts, scarring, and postinflammatory hyperpigmentation in the upper back).  While it is clear that the Veteran has a diagnosis of chloracne, it is not clear whether the examiner was making a medical finding that the date of onset was in 1971.  As noted previously, establishing service connection for chloracne on a presumptive basis hinges on whether the condition manifested to a degree of 10 percent within a year of exposure to herbicides.  Thus, an opinion should be sought as to the date of onset of the Veteran's chloracne and whether his chloracne is otherwise due to service.  

Erectile dysfunction

The Veteran asserts that his erectile dysfunction is caused by his service-connected disabilities.  See 09/02/2014 VBMS entry, VA 9 Appeal to Board of Appeals; see also 38 C.F.R. § 3.310.  He should be afforded a VA examination to assess the nature and etiology of his claimed erectile dysfunction.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran complete an application for TDIU that includes reports of his education, occupational experience, and dates of employment.

2.  Associate with the Virtual folder the January 30, 2014 NOD and the Veteran's election of the traditional appeal process.  

3.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's Virtual folder should be reviewed in conjunction with the examination.  

The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on his ability to work.  The examiner should provide supporting rationale for this opinion.

4.  Request that the December 2013 VA examiner (or another VA examiner with appropriate expertise) clarify the date of onset of the Veteran's chloracne.  The Virtual folder must be reviewed in conjunction with the examination.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

Thereafter, provide an opinion as to whether chloracne is at least as likely as not (a 50 percent or higher degree of probability) due to active service or any incident therein, to include exposure to herbicides. 

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

5.  Schedule the Veteran for a VA examination with a physician with appropriate expertise to assess the nature and etiology of his claimed erectile dysfunction.  The Virtual folder must be reviewed in conjunction with the examination.  All appropriate testing should be conducted.  Consideration should be given to the diagnoses of record.  The examiner should respond to the following:

a) Is erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) proximately due to a service-connected disability (PTSD; shell fragment wound, left wrist; tinnitus; bilateral hearing loss; scars, left ring and little fingers; scars, posterior aspect right wrist and little finger; scar, posterior aspect of right thigh), to include treatment thereof? 

c) Is erectile dysfunction at least as likely as not (a 50 percent or higher degree of probability) aggravated (e.g., permanently worsened beyond the normal progression of that disease) by a service-connected disability (PTSD; shell fragment wound, left wrist; tinnitus; bilateral hearing loss; scars, left ring and little fingers; scars, posterior aspect right wrist and little finger; scar, posterior aspect of right thigh), to include treatment thereof? 

If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

Please provide reasons for these opinions.  All pertinent evidence, including both lay and medical, should be considered.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

If the examiner cannot offer an opinion without resorting to mere speculation, such should be indicated in the report and it should be explained why an opinion cannot be offered.

6.  Thereafter, readjudicate entitlement to an increased rating for bilateral hearing loss; entitlement to service connection for chloracne; entitlement to service connection for erectile dysfunction pursuant to § 3.310.  Adjudicate entitlement to a TDIU pursuant to § 4.16(a) & (b).  If any of the benefits sought are not granted in full, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his representative should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
						

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


